— Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Clerk of the Supreme Court, Kings County, and the Justices thereof, to accept for filing a CPLR article 78 proceeding to compel the Kings County District Attorney to unseal certain grand jury documents, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied as academic, and the proceeding is dismissed., without costs or disbursements.
The petitioner’s underlying CPLR article 78 proceeding has been accepted for filing. Mastro, J.P., Dickerson, Belen and Chambers, JJ., concur.